In an action for specific performance of an option agreement to purchase real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Dyer, J.), dated August 14, 2000, which granted the motion of the defendant Frederick Carlton for summary judgment dismissing the complaint insofar as asserted against him, denied his motion for summary judgment, and cancelled the notice of pendency.
Ordered that the order is affirmed, with costs.
The respondent established his prima facie entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against him. It is undisputed that the plaintiff failed to comply with the time limitations specified in the option agreement and failed to tender the specified amount for the down payment. Furthermore, the plaintiff altered the terms of the contract. It is well settled that one attempting to validly exercise an option to purchase real property must strictly adhere to the terms and conditions of the option agreement (see, D.A.D. Rest, v Anthony Operating Corp., 139 AD2d 485).
In opposition to the respondent’s prima facie showing, the plaintiff failed to meet his burden of demonstrating the existence of a triable issue of fact (see, Zuckerman v City of New *428York, 49 NY2d 557). Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment and canceled the notice of pendency. Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.